Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action replacing the previous Final Action on 02/04/21.  2 Pages in the Response to Arguments Section had been cut off.  Claims 1-20 are currently pending and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 19,and 20  include limitations reciting functionality that manages tasks including: 
Monitors officer context changes, accumulates form completion times, and provides an indication:
Receiving a first context status change… 
Identifying one or more particular forms…
Determining a time required…
Adding the time to a total forms completion value…
Causing the indication to be provided…
which is an abstract idea reasonably categorized as 
Mental processes, because the identifying, determining, and adding steps describe concepts performed in the human mind including an evaluation, judgment, or opinion.
Certain methods of organizing human activity – because monitoring officer context changes, and the task management, manages, “personal behavior (statuses) or relationships or interactions between people.  The identifying, determining, adding, and causing steps also relate to following rules or instructions in (including social activities, teaching, and following rules or instructions 
 Mathematical concept, because the adding step describes mathematical relationships, mathematical formulas or equations, mathematical calculations;
Similarly, Claims 2-18 further narrow the same abstract concept identified above related to mental processes, certain methods of organizing human activity, and mathematical concepts.  In Claim 15, the eliminating and populating overlapping form fields is are considered a set of instructions for managing human behavior.  As a result, Claims 1-20 recite an abstract idea related to mental processes, certain methods of organizing human activity, and mathematical concepts under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 17, and 19 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, memory, transceiver, interface.  The phrases, “via access to…” further describe the “by the processor.”  However, the storing would amount to insignificant extrasolution data storing activities to the judicial exception.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements in view of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
In Claims 2-18, pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these , 18, and 21 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 19, and 20 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, memory, transceiver, interface. When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements in view of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that 
In Claims 2-18, when considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements in view of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   With respect to the accessing via a database and displaying elements while the remaining parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than the abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity.  In Claim 15, “auto” is simply a generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.    As stated above, the stored type of data and displaying elements are not actively recited -in Claims 16-18, the visual or audio output and displays do not necessarily occur- they are only “caused” to occur, and they would be considered well-understood, routine, and conventional activity.   Thus, Claims 2-18 do not include additional elements amounting to significantly more than the abstract idea under Step 2B.   
  
Response to Arguments
Previous 112(b) Rejections are withdrawn based on Applicant’s amendment.   
With respect 103 Rejections, Applicant argues: 

    PNG
    media_image1.png
    201
    801
    media_image1.png
    Greyscale

	Examiner responds the red alert is interptreted as the second particular status. With respect to the form that was submitted – the first particular status is interpreted specific to the form- as the idle or waiting state before it was submitted)

    PNG
    media_image2.png
    72
    789
    media_image2.png
    Greyscale

Examiner first notes there was a previous 112(b) rejection on “a total form completion accumulation value”  
Knight discloses “a total forms completion accumulation value.”
Examiner interprets “the total forms completion accumulation value” as the accumulating total task time that changes over time. Examiner notes the changing value at different times is the concept in the “adding” and “subsequently” limitations.  Jardine was brought in to disclose the “adding” concept and “the total forms completion accumulation value” (as changing over time). 

    PNG
    media_image3.png
    235
    806
    media_image3.png
    Greyscale

Examiner responds “the total forms completion accumulation value” is interpreted as an accumulating total task time that changes over time.  This is the concept in the “adding” and “subsequently” limitations.  In Jardine, the slider accumulates tasks over time.  The slider tracks the total task time that has accumulated up until the present time, or the total task time that has accumulated through the end of a time period (either one day or multiple days-See Jardine Claim 5).  The adding of the supervisory period as an additional task would extend Jardine’s slider.   A user could view the slider to track how late they must work (in a day or multiple days) to complete the activated tasks. (Figure 14, 0045).

    PNG
    media_image4.png
    173
    801
    media_image4.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Knight discloses “a total forms completion accumulation value.”
Examiner interprets “the total forms completion accumulation value” as the accumulating total task time that changes over time. Jardine was brought in to disclose this “adding” concept and “the total forms completion accumulation value”

    PNG
    media_image5.png
    248
    826
    media_image5.png
    Greyscale

Examiner responds the supervisor period would not change.  The task of completing the form during the supervisory period would represent a portion of Jardine’s slider.  See Jardine, Claim 5-the slider may cover multiple days.  
With respect to Claim 2- Applicant argues:

    PNG
    media_image6.png
    285
    822
    media_image6.png
    Greyscale

Examiner responds the comparing is taught by the display of the two lengths in the slider as time accumulates:  to the left of the middle circle (task time accumulated), and to the right of the middle circle (remaining time from the current time to an end of the shift)) 

    PNG
    media_image7.png
    162
    807
    media_image7.png
    Greyscale

Knight discloses “a total forms completion accumulation value.”  Examiner 
interprets “the total forms completion accumulation value” as the accumulating total task time that changes over time. Examiner notes the changing value at different times is the concept in 
	With respect to Claim 3 and the “comparing” limitation- 
Examiner responds the comparing is taught by the display of the two lengths in the slider as time accumulates:  to the left of the middle circle (task time accumulated), and to the right of the middle circle (remaining time from the current time to an end of the shift))
With respect to Claim 5:

    PNG
    media_image8.png
    203
    804
    media_image8.png
    Greyscale

Examiner responds under BRI, the claim does not indicate how the prioritizing is occurring; the prioritizing might be simply “choosing” specific forms for completion (as indicating they are important/priorities for completion and auto-filling their fields), or distinguishing the forms for completion from those forms that data will be pulled from.  

    PNG
    media_image9.png
    256
    810
    media_image9.png
    Greyscale

	The prioritizing might be referring to “choosing” the forms and not necessarily the order they need to be completed in. 
With respect to Claim 13-

    PNG
    media_image10.png
    415
    811
    media_image10.png
    Greyscale

Examiner responds as the form recites, “This form (or equivalent) must be completed at least once during each supervisory period” (Figure 7A) Examiner interprets the supervisory period as the time “required” to complete the one or more information forms. 
Examiner interprets “for a plurality of other officers to complete the one or more particular information forms” is directed to intended use and given limited patentable weight;
Based on 0078-0079 - “a supervision form may be automatically generated at, for example, an end of the supervision period when at least one individual-supervision has occurred in that period.  In these instances, a supervision form may be generated by using/pulling data directly from the mentee's calendar.
Examiner interprets “stored calculated historical average” because: “at the end of the time period” when the form is generated would make the time period, “historical”;  the form being generated using data from a calendar would indicate the time was “calculated”; because the time period would be identical for both the mentor and mentee; the time period would represent their “average”

    PNG
    media_image11.png
    198
    796
    media_image11.png
    Greyscale

Examiner responds See page 8 of NPL Reference from the Non-Final (Conclusion Section).  The first two lines read, “BACB Experience Form, “This form (or equivalent) must be completed at least once during each supervisory period.”  Figure 7A reads these same lines.  
With respect to Claim 18 and the “moving indicator line” – Examiner notes the length within the slider to the right of the middle circle is a “moving line” as time passes. 
With respect to the 101 Rejection-
Applicant argues the claim does not recite abstract ideas from all three subject matter groupings.  
Examiner responds see Abstract idea analysis for each of the three categories. 
The abstract idea is reasonably categorized as Mental processes, because the identifying, determining, and adding steps describe concepts performed in the human mind including an evaluation, judgment, or opinion, Certain methods of organizing human activity – because monitoring officer context changes, and the task management, manages, personal behavior (statuses).  In addition, the identifying, determining, adding, and causing steps also relate to following rules or instructions, and Mathematical concept, because the adding step describes mathematical calculations;  The phrases, “via access to…” further describe the “by the processor” and are not part of the abstract idea.  However, the storing would amount to insignificant extrasolution data storing activities to the judicial exception.  In claim 15, eliminating overlapping form fields and auto-populating form fields are part of certain methods of organizing human activity- following rules or instructions.   For Claims 16-18, - the visual or audio output, displaying, and updating, respectively, do not necessarily occur- they are only “caused” to 
Applicant argues Prong 2 of step 2A is not satisfied.
Applicant’s Step 2A Prong Two remarks are not persuasive. Specifically, Examiner notes that Applicant’s remarks rely on the position that every claim element is an additional element. In view of MPEP 2106.05(1), the additional elements of a given claim are limited to those elements that are recited “in addition to (beyond) the judicial exception)”  In addition, simply reciting limitations that narrow an abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 11 (Fed Cir. May 15, 2018)

    PNG
    media_image12.png
    65
    801
    media_image12.png
    Greyscale

As an initial matter, Examiner reiterates that the additional elements of a given claim are limited to claim elements that are not identified as abstract under Step 2A Prong One.
With respect to the moving line indicator, the claim does not recite that the indicator has moved. 

    PNG
    media_image13.png
    495
    801
    media_image13.png
    Greyscale

As stated in the rejection, the phrases, “via access to…” further describe the “by the processor.”   
However, the stored type of data and displaying elements are not actively recited but would be considered well-understood, routine, and conventional activity.
In Claim 15, “auto” is simply a generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (2017/0323243) in view of Jardine (2012/0060166).  

Regarding Claim 1, Knight discloses: A method for electronically monitoring officer context change and accumulating corresponding form completion times and providing an indication thereof, (Figure 1, 0020-0024) the method comprising:
receiving, at an electronic processor of a computing device, (Figure 1), a first context status change associated with an officer changing status from a first particular status to a second particular status, wherein the second particular status is associated ; 
[0056] A mentee may access and/or edit a wide range of information about 
his/her mentorships via selection of the mentee dashboard option 304, which 
causes a mentee dashboard page and/or window to be provided to a display device for viewing by the mentee. …For example, highly time sensitive or urgent 
alerts may be displayed with a red indicator (Example: Second Particular Status) and somewhat less time sensitive or non-urgent alerts may be displayed with a yellow indicator.  In some embodiments, red alerts (Example: Second Particular Status) may appear on the mentee dashboard 304 when, for example, a mentee submits a supervision form for a mentor to sign (First context status change- With respect to the form - the first particular status would be idle or waiting for the form- before it was submitted) 
Examiner notes based on mentor’s dashboard (0022) reciting, “red alerts may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign” Examiner interprets 0056 above (mentee’s dashboard) as intended to recite “a mentor submits a supervision form for a mentee to sign”; However, both read on the limitation above; 
0060- One or more alerts or notifications may also be configured, set, and/or displayed via mentee dashboard 304… a red, or high priority alert, (Example:  Second Particular Status) may be displayed on mentee dashboard 304 when a supervision form is not signed and submitted within one week of its auto-creation 
Based on 0017 – mentees are interpreted as “officers” because they are “RBTs, BCBAs, and/or BCaBAs maintaining their respective certification(s).” 
0017- The subject invention may be configured to assist both mentors and mentees with managing and coordinating one or more mentorship opportunities. In some instances, mentors may be Board Certified Behavior Analysts who are mentoring individuals (mentees) who are pursuing their BCaBA and/or BCBA accreditation and/or mentoring RBTs, BCBAs, and/or BCaBAs that are maintaining their respective certification(s). 
identifying, by the electronic processor via access to an electronically stored status to form mapping, the one or more particular information forms; (See Above – red alert (status)-supervision form (form))  
determining, by the electronic processor via access to an electronically stored time completion indication associated with each of the one or more particular information forms, a particular time required by the officer to complete the one or more particular information forms; (Figure 7A, Figure 6, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; Examiner notes the supervisory period can be any time period; The Examiner uses an example of 2 weeks because this approximate time period (10/11/15-10/24/15) is displayed in Figure 6; However, any time period can be used- the value of the time period does not affect whether the time period reads on the limitation, “a particular time required by the officer to complete the one or more particular information forms”)
(Figure 7A-7B, 0080-0083 – mentee and mentor (dispatcher) viewing supervision forms; [0083] Once complete, a mentee may submit BCBA experience supervision form 700 and/or characteristics of supervision conducted form 701 to a mentor for his or her comment, review, approval, etc.; Examiner notes both would view the supervisory period on the form; thus, both would detect “a total form completion accumulation value” with respect to the form) 
Knight does not explicitly state: adding, by the electronic processor, the particular time to a total forms completion accumulation value particularly associated with the officer; nor subsequently causing, by the electronic processor, an indication of the total forms completion accumulation value particularly associated with the officer to be provided… 
Jardine, “Day Management Using an Integrated Calendar” discloses this limitation.  Examiner first notes Jardine’s tasks include “update website” (00288)(as an example of form filling). 
Examiner interprets “the total forms completion accumulation value” as the accumulating total task time (this changes over time)- This is the concept in the “adding” and “subsequently” limitations 
(Figure 14, 0045- “duration allocated for all tasks is 8.3 hours” (as total forms completion accumulation value) before an added task 
Jardine Claim 5 indicates the period used in the slider may be “multiple days”; Examiner notes the “multiple days slider” is able to integrate Knight’s supervisory period  
0045 - The motion of the slider indicates the time that has elapsed since the start time.  For example, if the start time is set as 11:05 AM the current position of the slider indicates the current time is 7:24 PM and the total time duration allocated was 8.3 hours. In the example, there are two ways to allocate time 
for "Trung unfuddle" to be done during the current day.  The user can manually 
drag that task up into the "activated" portion of the list.  If they are of similar duration, this will likely cause "Huy report" to no longer be highlighted, which means there is no time to do that task during the current day.  The other way to allocate time for "Trung unfuddle" is for the user to slide the slider bar to the right, increasing the number of available hours during the day.  This informs the user, quickly and easily, how late he or she must work in order to hold all events and complete all highlighted tasks, including "Trung unfuddle."
Examiner further emphasizes that Jardine Claim 5 indicates the period used in the slider may be “multiple days”; Examiner notes the “multiple days slider” is able to integrate Knight’s supervisory period ) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s accumulating total task time (adding of task times) to Knight’s in view of Jardine’s forms accumulation value, indicating a duration for all tasks activated for a time period (ex. this includes a  (Figure 14, 0045).

Regarding Claim 2, Knight in view of Jardine discloses: The method of claim 1, Knight further discloses:  further comprising: accessing, by the electronic processor, an electronic scheduling database associated with the officer and identifying, via the electronic scheduling database, the appointments associated with the officer and one or more appointment blocks (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.) 
Knight does not explicitly state.  Jardine discloses:  
accessing, by the electronic processor, an electronic scheduling database associated with the officer and identifying, via the electronic scheduling database, an end-of-shift time associated with the officer (0045(bottom),Figure 14, Figure 16- slider bar length indicates “how late user must work”; based on Figure 16, the slider bar length is associated to a time (ex. 9:16)) 
comparing, by the electronic processor, the total forms completion accumulation value with a remaining time from a current time to the end-of-shift time associated with the officer;   (Figure 14 – the display of the two lengths within the same slider as time accumulates (comparing):  to the left of the middle circle (task time accumulated); to the right of the middle circle (remaining time from the current time to end of the shift)) 
 (Figure 14 – as time passes during the day, the length to the left of the middle circle will reach positions representing: “approaching within one to sixty minutes of the remaining time, and “less than the remaining time”)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s tracking of the total forms accumulation value and remaining shift time to Knight’s in view of Jardine’s scheduled appointments, helping task management (Figure 14), helping confirm a user can complete tasks for a day or multiple days, before the end of a shift. (Figure 14, 0045). 

Regarding Claim 3, Knight in view of Jardine discloses The method of claim 1, further comprising:
accessing, by the electronic processor, an electronic scheduling database associated with the officer; identifying, via the electronic scheduling database, the appointments associated with the officer and one or more appointment blocks (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.)
Knight does not explicitly state: Jardine discloses: 
 (Figure 14; based on Figure 16, the slider bar length is associated to a time at end of work shift (ex. 9:16); 0045(bottom) – the “Huy Report” appointment (example of intervening appointment block) (or any appointment during day as time passes))
subtracting the one or more intervening appointment blocks from a difference between the current time and the end-of-shift time associated with officer to determine a remaining time;  (Figure 14 – the time remaining to the right of the middle circle on slider after “Huy Report” appointment is completed) (or any appointment during day as time passes))
comparing, by the electronic processor, the total forms completion accumulation value with the remaining time; (Figure 14 – the display of the two lengths within the same slider as time accumulates (comparing):  to the left of the middle circle (task time accumulated); to the right of the middle circle (remaining time from the current time to end of the shift))
when the total forms completion accumulation value approaches within one to sixty minutes of or equals the remaining time, causing a notification to be provided to the officer indicative of the total forms completion accumulation value approaching within one to sixty minutes if or equaling the remaining time. (Figure 14 – as time passes during the day, the length to the left of the middle circle will reach positions representing: “approaching within one to sixty minutes of the remaining time, and “less than the remaining time”)  
(Figure 14), helping confirm a user can complete tasks for a day or multiple days, before the end of a shift. (Figure 14, 0045).

Regarding Claim 4, Knight in view of Jardine discloses The method of claim 3, wherein identifying, via the electronic scheduling database, the one or more intervening appointment blocks between the current time and the end-of-shift time comprises accessing personal appointment blocks associated with the officer and agency appointment blocks of an agency that the officer belongs to. (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.; See Figure 6 – appointment associated with supervisor and accreditation program (agency)) 

Regarding Claim 5, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on a re-use potential of information entered into form fields in one form with overlapping form fields required to be completed in other forms.
Under BRI, the claim does not indicate how the prioritizing is occurring; the prioritizing might be simply “choosing” specific forms for completion (as indicating they are important/priorities for completion and auto-filling their fields), or distinguishing the forms for completion from those forms that data will be pulled from.   (0079) In some instances, the supervision forms may pull data directly from the mentee's calendar, mentee's assignments, mentee's tasks, mentee's goals, etc. Supervision forms may also pull data from the mentor's information such as from the mentor's calendar, assignments, goals, forms, etc.; Knight prioritizes populating of “new” forms (more recent forms) opposed to already-completed forms) 

Regarding Claim 6, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on an identity of roles of other users that need the one or more particular information forms to be completed in order to complete their own second particular information forms.  (0056, 0022, 0060  –red alerts; both mentee and mentor (supervisor) need to sign the form) 

Regarding Claim 7, Knight in view of Jardine discloses The method of claim 6, wherein the identity of roles of other users includes at least one selected from a group consisting of a supervisor, a direct report, and an equivalent level role. (0056, 0022, 0060  –red alerts; both mentee and mentor (supervisor) need to sign the form)

Regarding Claim 8, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for .(0022, 0056, 0060 – red  alerts;  For example, highly time sensitive or urgent alerts may be displayed with a red indicator and somewhat less time sensitive or non-urgent alerts may be displayed with a yellow indicator.  In some embodiments, red alerts may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign)

Regarding Claim 9, Knight in view of Jardine discloses The method of claim 1, further comprising detecting, by the electronic processor, a second context status change associated with the officer changing status from the second particular status to a third particular status that indicates that the officer is available or idle, [0050] signing the form; after signing the form, the officer would be available or idle again;
0050- On some occasions, a form is sent to a mentee for verification.  The
mentee may then complete and verify his or her part of the form.  The mentee
may then sign and submits the form). 
Knight does not explicitly state:  Jardine discloses:   
and responsively:  accessing, by the electronic processor, an electronic scheduling database associated with the officer; (Figure 16 , 0047 – task list, calendar)
(Figure 16 , 0047 – free time slots available)
identifying, by the electronic processor, which of the one or more particular information forms can be completed by the officer in the intervening available time; and
causing, by the electronic processor, a notification to be provided to the officer to complete the identified one or more particular information forms that can be completed by the officer in the intervening available time (Figure 16 , 0047 – three of the tasks may be accommodated into calendar (ex. Update website)) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s identifying an available time and notification that a form can be completed to Knight’s in view of Jardine’s officer availability, helping optimize tasks that can be performed before the end of a shift. (Figure 16, 0047).

Regarding Claim 10, Knight in view of Jardine discloses The method of claim 1, wherein the first particular status is an idle or available state, (With respect to the form - the first status would have been idle, or waiting for the form before it was submitted [0050] signing the form; On some occasions, a form is sent to a mentee for verification.  The mentee may then complete and verify his or her part of the form.  The mentee may then sign and submits the form))
and wherein the second particular status is assigned to a particular incident of a particular incident type  (0022-mentor’s dashboard; “red alerts (Second Particular Status assigned to incident type) may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign” (incident type))

Regarding Claim 11, Knight in view of Jardine discloses The method of claim 10, wherein the step of identifying, via access to the electronically stored status to form mapping, the one or more particular information forms comprises:
identifying the one or more particular information forms required for an incident having the particular incident type. (See Citations in Claim 1 - 0056-red alerts may appear on the mentee dashboard 304 when, for example, a mentee submits a supervision form for a mentor to sign  (incident type))

Regarding Claim 12, Knight in view of Jardine discloses The method of claim 11, wherein the step of determining, via access to the electronically stored time completion indication associated with each of the one or more particular information forms, the particular time required by the officer to complete the one or more particular information forms comprises at least one selected from a group consisting of (i) extracting the particular time from metadata embedded within retrieved copies of the one or more particular information forms, (Figure 7A, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; (ii) retrieving the particular time from the electronically stored status to form mapping, and (iii) retrieving the 

Regarding Claim 13, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined based on a stored calculated historical average for a plurality of other officers to complete the one or more particular information forms.  (Examiner notes the underlined language is directed to intended use and given limited patentable weight; Figure 7A, 0078-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; 
0078-0079- “a supervision form may be automatically generated at, for example, an end of the supervision period when at least one individual-supervision has occurred in that period.  In these instances, a supervision form may be generated by using/pulling data directly from the mentee's calendar.
Examiner interprets “stored calculated historical average” because: “at the end of the time period” when the form is generated would make the time period, “historical”;  the form being generated using data from a calendar would indicate the time was “calculated”; because the time period would be identical for both the mentor and mentee; the time period would represent their “average”)
 
Regarding Claim 14, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined based on a stored configured time to complete  (Figure 7A, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; Examiner notes the supervisory period is written on the form (stored time))  

Regarding Claim 15, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined by eliminating overlapping form fields of the one or more particular information forms and any other forms for any other secondary context status changes detected associated with the officer and subsequently auto-populating the overlapping form fields when a first one of the overlapping form fields is populated. [0049] In some instances, the supervision forms may pull data directly from the mentee's calendar, mentee's assignments, mentee's goals, etc. Supervision forms may also pull data from the mentor's information such as from the mentor's calendar, assignments, goals, forms, etc.; 
 
Regarding Claim 16, Knight in view of Jardine discloses The method of claim 1.  Knight does not explicitly state:  wherein subsequently causing the indication of the total form completion accumulation value particularly associated with the officer to be provided to the officer comprises causing a visual or audio output to be provided at a mobile computing device associated with the officer setting forth a value of the total forms completion accumulation value.  Jardine discloses this limitation (Figure 14, 0045 – time duration allocated was 8.3 hours) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  indicating a duration for all tasks activated for a time period (ex. this includes a day’s tasks of 8.3 hours), helping a user plan on how late they must work (during a day or multiple days) to complete the activated tasks. (Figure 14, 0045).
 
Regarding Claim 17, Knight in view of Jardine discloses The method of claim 1. Knight does not explicitly state:  wherein subsequently causing the indication of the total form completion accumulation value particularly associated with the officer to be provided to the officer comprises causing a calendar application at a mobile computing device associated with the officer to be updated to indicate one or more time blocks indicative of the total forms completion accumulation value. Jardine discloses this limitation (Figure 16 –integrated task list and calendar; “8.1 hours allocated”; time blocks in calendar)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s in view of Jardine’s form accumulation value to include Jardine’s time blocks in a calendar indicative of the value, indicating a duration for all tasks activated for a time period (ex. this includes a day’s tasks of 8.3 hours), helping a user plan on how late they must work (during a day or multiple days) to complete the activated tasks. (Figure 14, 0045).

Regarding Claim 18, Knight in view of Jardine discloses The method of claim 1. Knight does not explicitly states; Jardine discloses: wherein subsequently causing the indication of the total form completion accumulation value particularly associated with the officer to be provided to the officer comprises causing a calendar application at a (Figure 16, 0047 – 9:16 pm on slider: Examiner notes the length within the slider to the right of the middle circle is a “moving line” as time passes)
when the moving indicator line approaches within one to sixty minutes or equals an indicated end-of-shift time in the calendar application, causing a notification to be provided to the officer indicative of the earliest predicted time at which the officer will be able to complete the one or more particular information forms approaching or equaling the indicated end-of-shift time. (Figure 16, 0047 – 9:16 pm on slider (earliest time) does not change as moving indicator line approaches within one to sixty minutes or equals an indicated end-of-shift time)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s in view of Jardine’s form accumulation value to include Jardine’s tracking of an earliest predicted time for completing the forms, helping a user plan on how late they must work (during a day or multiple days) to complete the activated tasks. (Figure 14, 0045).

Claims 19-20 stand rejected based on the same citations and rationale as Claim 1 Above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Scott Ross/
Examiner - Art Unit 3623
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623